                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    ALI J. NAINI,                                      CASE NO. C19-0886-JCC
10                           Plaintiff,                  MINUTE ORDER
11            v.

12    KING COUNTY PUBLIC HOSPITAL
      DISTRICT NO. 2 d/b/a EVERGREEN
13    HOSPITAL MEDICAL CENTER et al.,
14                           Defendants.
15

16          The following minute order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court on Defendants’ supplemental memorandum in
19   support of their motion for partial summary judgment (Dkt. No. 166). The Court will consider
20   the issues raised in Defendants’ supplemental memorandum notwithstanding the Court’s recent
21   order staying most of the proceedings in this case. (See Dkt. No. 171 at 6.) The Court hereby
22   ORDERS the parties to adhere to the following briefing schedule:
23          1.      Plaintiff must file any opposition papers to Defendants'
24                  supplemental memorandum by February 18, 2020;
25          2.      Defendants must file any reply papers by February 21, 2020;
26          3.      The clerk is DIRECTED to note Defendants’ supplemental memorandum for the

     MINUTE ORDER
     C19-0886-JCC
     PAGE - 1
 1              Court’s consideration on February 21, 2020.

 2        DATED this 30th day of January 2020.

 3                                                    William M. McCool
                                                      Clerk of Court
 4
                                                      s/Tomas Hernandez
 5
                                                      Deputy Clerk
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-0886-JCC
     PAGE - 2
